Citation Nr: 0826957	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  05-36 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Regional 
Office (RO) in St. Paul, Minnesota which, in pertinent part, 
denied the veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the veteran's bilateral hearing loss, initially 
demonstrated years after service, is causally or 
etiologically related to his service in the military.

2.  There is no competent medical nexus evidence of record 
indicating the veteran's tinnitus, initially demonstrated 
years after service, is causally or etiologically related to 
his service in the military.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter dated in December 2004 from 
the agency of original jurisdiction (AOJ) to the appellant.  
This letter informed the appellant of what evidence was 
required to substantiate his claims for service connection.  
This letter also informed him of his and VA's respective 
duties for obtaining evidence. 

The VCAA notice letter failed to discuss the law pertaining 
to the assignment of a disability evaluation and an effective 
date in compliance with Dingess/Hartman.  The Board finds 
that this omission is not prejudicial because the 
preponderance of the evidence is against the claims for 
service connection and no disability rating or effective date 
will be assigned.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, i.e., 
the RO, the Board must consider whether the veteran has been 
prejudiced thereby).  See also Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (a remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  As 
such, there was no defect with respect to timing of the VCAA 
notice.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's 


duty to notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA post-
service treatment and examinations.  Additionally, the claims 
file contains the veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record for the time period at issue but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus, so they must be denied.  38 C.F.R. 
§ 3.102.  

The Board concedes that the veteran was exposed to acoustic 
trauma in service, as consistent with the circumstances of 
his service, as he received a Sharpshooter M14 badge.  38 
U.S.C.A. § 1154(a) (West 2002).  However, the veteran's 
available service medical records are entirely negative for 
any complaint, treatment, or diagnosis of hearing loss or 
tinnitus.  The veteran did not report any complaints 
referable to his ears in the manner now alleged (i.e., 
hearing loss or ringing of the ears), including during his 
military separation examination.  Likewise, the veteran's 
separation examination report shows that he underwent 
audiometric hearing evaluation at that time and had normal 
hearing.  This is probatively significant and given a lot of 
weight and credibility because this was at a time 
contemporaneous to the alleged incident in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  It 
stands to reason that, if he indeed had any problems with his 
hearing or tinnitus at his discharge from service, then he 
would have at least mentioned this during his military 
examination.  See 38 C.F.R. § 3.303(a) (service connection 
requires that the facts "affirmatively [show] inception or 
aggravation . . . .").

There also is no objective evidence of continuity of 
symptomatology during the years immediately following the 
veteran's discharge from active military service and the 
initial diagnosis of bilateral hearing loss and tinnitus.  In 
fact, the evidence of record clearly demonstrates that he did 
not have relevant symptoms or receive treatment for bilateral 
hearing loss and tinnitus until his VA examination in March 
2005, over 34 years after his discharge from service.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  The Board notes that, in the 
absence of demonstration of continuity of symptomatology, or 
a competent nexus opinion, the initial demonstration of 
current disability years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Although the Board concedes that the veteran was exposed to 
acoustic trauma in service, and according to the findings of 
the March 2005 VA audiology examination, the veteran has 
tinnitus and sufficient bilateral hearing loss to meet the 
threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered an actual hearing loss disability for VA purposes, 
there still is no persuasive medical nexus evidence of record 
indicating or otherwise suggesting that his bilateral hearing 
loss and tinnitus were incurred or aggravated during his 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  See also 38 C.F.R. § 3.385.  Significantly, the 
VA examiner who conducted the March 2005 audiology evaluation 
reviewed the veteran's claims folder, including available 
service records, noted the veteran's history of possible 
noise exposure while in the military, the veteran's report of 
post-service noise exposure, and the absence of objective 
medical evidence of hearing loss and tinnitus for several 
decades years after his service.  The examiner opined that it 
was not as likely as not that the veteran's bilateral hearing 
loss and tinnitus were due to his military service.  This VA 
examiner's opinion has significant probative weight since it 
was based on a review of the complete record, and the VA 
examiner not only considered the veteran's assertions and 
medical history, but also undertook a comprehensive clinical 
examination of him.  See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993).  

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his bilateral hearing loss and tinnitus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498.  Because of this, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  In view of the foregoing, the 
Board finds that the record does not contain competent 
evidence of a causal relationship between the current 
bilateral hearing loss and tinnitus and the veteran's 
military service.  As the preponderance of the evidence is 
against his claims, the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


